

Exhibit 10(c)




Summary of CBS Corporation Compensation for Outside Directors
(As of January 31, 2019)




Directors of CBS Corporation (the “Company”) who are not employees of the
Company or any of its subsidiaries (the “Outside Directors”) receive
compensation for their service as follows:
 
CASH COMPENSATION
 
•
The Interim Chairman of the Board receives an annual Board retainer of $300,000,
the Vice Chair of the Board receives an annual retainer of $225,000 and all
other Outside Directors receive an annual Board retainer of $100,000, in each
case payable in equal installments quarterly in advance; and



•
The Chairs of the Audit, Compensation and Nominating and Governance Committees
each receive an annual retainer of $20,000, payable in equal installments
quarterly in advance, and the members of those Committees each receive a per
meeting attendance fee of $2,000; the Chairs and members of any ad hoc
committees of the Board that may exist from time to time shall be paid as
determined by the Board.





Outside Directors may elect to defer their cash compensation under the CBS
Deferred Compensation Plan for Outside Directors.
 


EQUITY COMPENSATION
 
Restricted Share Units (RSUs):
 
•
an annual grant of RSUs on each February 15th, equal to $200,000 in value based
on the closing price of the Company’s Class B common stock on the New York Stock
Exchange (“NYSE”) on the date of grant (or, if the date of grant is not a day on
which the NYSE is open for trading, on the last trading day preceding the date
of grant), which RSUs vest one year from the date of grant; and

 
•
prorated RSU grants for Outside Directors who join the Board following the date
of the annual RSU grant, but during the calendar year of the grant. Such grants
will be made 5 business days following the date such Outside Director joins the
Board, and will be determined by multiplying the number of months remaining in
such calendar year from the date the Outside Director joins the Board (counting
the month of joining as a full month), by the value of the annual RSU grant for
that calendar year divided by 12, divided by the closing price of the Company’s
Class B common stock on the NYSE on the date of grant.  Prorated RSU grants vest
on the first anniversary of the date of grant of the annual RSU grant that was
awarded during the calendar year in which the Outside Director received such
prorated RSU grant.

 


RSUs are payable to Outside Directors in shares of the Company’s Class B common
stock upon vesting unless the Outside Director elects to defer settlement of the
RSUs to a future date.  Outside Directors are entitled to receive dividend
equivalents on the RSUs in the event




--------------------------------------------------------------------------------




the Company pays a regular cash dividend on its Class B common stock.  Dividend
equivalents will accrue on the RSUs (including deferred RSUs) until the RSUs are
settled.
 


 
OTHER
 
Expenses:
 
Outside Directors are reimbursed for expenses incurred in attending Board,
committee and stockholder meetings (including travel and lodging) in accordance
with the Company’s normal travel policies, and administrative expenses that may
be approved by the Board from time to time.
 
Matching Gifts Program for Directors:
 
All Directors, including Directors who are employees, are eligible to
participate in the Company’s Matching Gifts Program for Directors. Under the
program, the Company matches donations made by a Director to eligible tax-exempt
organizations at the rate of one dollar for each dollar donated up to $25,000
for each fiscal year. The purpose of the program is to recognize the interest of
the Company and its Directors in supporting eligible organizations.








